                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSEPH AMOS ECKERT,

               Plaintiff,

       v.                                              Case No. 3:18-cv-01149-JPG-GCS

JEFFREY ARENDELL,

               Defendant.

                                MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The plaintiff has filed a motion to voluntarily dismiss this case with prejudice. (ECF No.

23.) Federal Rule of Civil Procedure 41(a)(2) allows the Court to dismiss a case under

circumstances like these on terms that the Court considers proper. And here, given (1) the

plaintiff’s statement that he does not believe that he should pursue this matter any further; and

(2) the defendant’s lack of objection to the plaintiff’s motion, the Court finds good cause to

dismiss this case pursuant to Rule 41(a)(2). The Court accordingly GRANTS the plaintiff’s

motion (ECF No. 23) and DISMISSES this case WITH PREJUDICE. The Court DIRECTS

the Clerk of Court to close this case.

IT IS SO ORDERED.

DATED: MAY 6, 2019

                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    U.S. DISTRICT JUDGE
